SMITH, P. J.
The defendant, a druggist, was indicted, tried and convicted for a violation of section 3047, Revised Statutes 1899. He seeks by his appeal here to reverse the judgment on the ground that the evidence adduced at *17the trial was insufficient to support the same.
One Duncan, who was the only witness introduced by the prosecution, testified that he had bought liquor of defendant, in less quantities than four gallons without a prescription, within one year next before the thirteenth day of December, 1899 — the day of the filing of the indictment — and that it was sometime during-the previous summer. The witness further testified that he was unable to state the precise day or month in which any sale was made to him, but he did state that he purchased and drank liquor in defendant’s store sometime during the previous summer, when the weather was warm. He “presumed it was in July.” It seems that he made several purchases'without a physician’s prescription during the summer preceding the finding of the indictment, so that there is little or no question as to the unauthorized sales.
The defendant introduced a physician’s prescription dated October 26, 1899, for “Spirits Frumenti, 8 oz.,” which was filled for the witness by defendant. It is evident that none of the sales to which the witness testified were authorized by the prescription of October 26. The defendant insists that unless the prosecution proved the particular date laid in the indictment, the defendant could not be convicted. The law is otherwise in cases of this kind. If the offense charged is proved to have been committed on any day within twelve months next before the finding of the indictment, that will suffice. State v. Carnahan, 63 Mo. App. 244; State v. Bradford, 79 Mo. App. 346. The evidence presented was ample to make out a case against defendant under this rule.
The judgment must accordingly be affirmed.
All concur.